NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                                                                   
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted January 14, 2013*
                                   Decided January 16, 2013

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 12‐2908

TOM FRANKLIN,                                    Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 12 C 6087
DAVID M. APPLEGATE and
GMAC MORTGAGE COMPANY,                           Ruben Castillo,
     Defendants‐Appellees.                       Judge.

                                          O R D E R

        Tom Franklin appeals the dismissal of his suit for alleged racial discrimination and
predatory lending by GMAC Mortgage Company and its CEO, David Applegate. Franklin
asserts that the defendants targeted African‐American customers like himself and charged
them inflated interest rates on large loans procured by fraudulent appraisals. The district



       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2908                                                                            Page 2

court dismissed the suit for improper venue because Franklin identified himself as a Texas
resident and listed a non‐Illinois (Iowa) address for both defendants.

       On appeal Franklin does not develop any legal argument challenging the basis of the
dismissal. A brief must contain “contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.” FED. R. APP. P. 28(a)(9).
Franklin’s brief instead merely reproduces the complaint almost verbatim without
addressing venue. We construe pro se filings liberally, but even a pro se brief must contain
more than a general assertion of error. Correa v. White, 518 F.3d 516, 517–18 (7th Cir. 2008);
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

                                                                                DISMISSED.